We affirm the decisions of the Labor Relations Commission on the authority of School Comm, of Lowell v. Local 159, Serv. Employees Inti. Union, 42 Mass. App. Ct. 690, 693 (1997). As more fully explicated in that decision, the Education Reform Act of 1993, St. 1993, c. 71, did not abrogate collective bargaining agreements with school committees insofar as the agreements concerned terms and conditions of employment or procedures for making appointments, as opposed to decisions about hiring or firing designated categories of school employees (in these cases, club coaches, club advisors, and athletic coaches).

Decisions of Labor Relations Commission affirmed.

The cases were submitted on briefs.